DETAILED ACTION
1. 	This Office Action is in response to the Affidavit, Amendment and Arguments/Remarks filed on 9/29/2021. 
Allowable Subject Matter
2. 	Claims 2 – 13 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference: Yanhai (CN 105175940 A; as listed on the IDS dated 6/4/2020, Full English Machine Translation Included Herewith).

           Summary of Claim 2: 
A composition comprising: 

(A) from 65 wt% to 85 wt% of a polypropylene polymer; 

(B) from 5 wt% to 35 wt% of a polyolefin elastomer; 

(C) from 0.01 wt% to 20 wt% of an amino alcohol compound having the formula (I):  
    PNG
    media_image1.png
    160
    239
    media_image1.png
    Greyscale
 

or salt thereof, wherein 
RA is a bond or is C(R7R8);
R1 is H, OH or C1-C6 alkyl;
 R2 is H, OH or C1-C6 alkyl;
 R3, R4, R5, and R6 are independently H, or C1-C6 alkyl; 
R7 and R8 are independently H, OH or C1-C6 alkyl; 
9R19, C1-C6 alkyl, or phenyl, wherein R9 and R19 are independently H or C1-C6 alkyl, and provided that if neither R7 nor R8 is OH, then at least one of R1 and R2 is OH; 

and (D) from 0 wt% to 30 wt% of an additive component.

 
Yanhai teaches a composition comprising polypropylene, polyurethane and polyolefin elastomers, carbon black and diethanolamine (Example 1, [0026-[0037], Example 4, [0064-0074], Example 7, [0100]-[0111]), wherein the composition comprising 10-27 parts PVC, 20-40 parts silicon gel, 15 – 29 parts polypropylene, 9 – 18 parts elastomer, 3-19 parts cationic surfactant, and 1-5 parts curing agent (claim 1), wherein in a preferred embodiment (Example 4, [0063-0075] and Example 7 [0100-0111]) the polypropylene is present in an amount of 25 parts thereby corresponding to 16 wt% (25 parts of polypropylene/156 total parts x 100 = 16 wt%), the polyolefin elastomer is present in an amount of 9 parts thereby corresponding to 6 wt% (9 parts polyolefin/156 total parts x 100 = 6 wt%), the diethanolamine is present in an amount of 16 parts corresponding to 10 wt% (16 parts diethanolamine/162 total parts x 100 = 10 wt%) and the carbon black is present in an amount of 38 parts thereby corresponding to 24 wt% (38 parts of carbon black/156 total parts x 100 = 24 wt%). 
Yanhai does not teach or fairly suggest the claimed composition, wherein the composition comprises, in particular, the claimed amount of polypropylene. The amount of polypropylene taught by Yanhai (15-29 parts; 16 wt% in a preferred embodiment) is far below the claimed range (65 wt% to 85 wt%) and no teaching or motivation exists to modify the range of Yanhai to increase the amount of polypropylene. Yanhai is further silent on the diethanolamine and the polyolefin elastomer together in a preferred embodiment. Applicant demonstrated the composition containing diethanolamine together with the polyolefin elastomer and the polypropylene in the claimed ranges results in significantly reducing VOC concentrations while maintaining and/or improving mechanical properties.   
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 


	
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763